DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “from the side surface cutoff line which is formed symmetrically up and down”.  The specification does not describe these lines being symmetrically formed.  While the figures show a curve that appears to be symmetric, there is no support that it is fully symmetrically formed.  The individual perforations that actually form the tear line are not drawn with perfect symmetry between top and bottom for example.  
Claims 1 and 11 recite as the last limitation “a curvature of the touch part is bigger than a curvature of the side surface cutoff line.”  The specification makes no reference to relative curvature sizes between these features, though they are labelled in paragraph 0042 as being the touch part 312 and side surface part 311, and looking at Figs. 3 and 6, element 312 having a larger than element 311 is not so clearly shown to as to support this limitation.  To illustrate this lack of clarity, consider an example where 312 is shaped as a part of a circle because it looks like a part of a circle.  An extrapolated circle of element 312 is provided in the below annotated figure below to show that the curvature of 312 could be smaller.  The specification does not say element 312 is a portion of a circle, so this example relies on an assumption, not a description in the specification or drawings, but that is the point of the example.  Any statement about the relative curvatures of elements 311 and 312 using these figures requires some assumption because the specification does describe the curves and the figures do not contain any geometric features that would enable one to definitively know the relative curvatures.

    PNG
    media_image1.png
    296
    324
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dalea (US 5,425,474) in view of McGowan (US 2007/0152028 A1) in view of Petrelli (US 6,871,778 B2).
Regarding claims 1 and 11, Dalea teaches a package box and goods dispenser (Figs. 1-2) provided with a main body having a storage space in which goods 54 are stored, the package box comprising: a front surface part 18 which is provided as one of surfaces forming the main body and disposed on a front surface of the main body and in which a front surface cutoff line 66 is formed so that a front surface opening that opens the storage space is provided (Fig. 2); a side surface part 32 which is provided as at least one of the surfaces of the main body and disposed on a side surface of the main body so as to be connected to the front surface and in which a side surface cutoff line 70+72 continued from the front surface cutoff line is formed so that a side surface opening extending from the front opening to the side surface of the main body is provided: and a rear surface part 28 which is provided as one of the surfaces forming the main body and disposed on a rear surface of the main body, wherein an opening through which the goods stored in the storage space are taken out is formed over the front surface part and the side surface part by the front surface opening and the side surface opening (Fig. 2), wherein the side surface part includes a side surface plate (between lines 70 and 72; Fig. 1) on which the side surface cutoff line is formed. Dalea does not teach an amount checking hole or a touch part on the side surface part.
Regarding the amount checking hole, McGowan teaches analogous dispensing carton and teaches providing an amount checking hole, called a viewing feature 120, in a side panel 80 (Fig. 4) to allow a user to easily determine the number of articles remaining in the carton (0031), and teaches this viewing feature may extend vertically along substantially the entire height of the side panel so the entire stack of articles is visible (0031).  It would have been obvious to one of ordinary skill in the art to modify the structure of Dalea by adding an amount checking hole as taught by McGowan for that purpose.  Dalea illustrates the opening is spaced above the bottom wall (Fig. 4), so an amount checking hole that extends along substantially the entire height of the side panel would result in a lower end of the opening of the remaining amount checking hole is disposed lower than a lower end of the opening, and an upper end of the remaining amount checking hole is disposed higher than an upper end of the opening and lower than an upper end of the one of the side surface part or the rear surface part.   Regarding the lower end of the amount checking hole being higher than a lower end of the one of the side surface part or the rear surface part, McGowan teaches the amount checking hole is to enable a user to view existing contents at a glance and teaches the hole may extend substantially the entire height so that the entire stack of articles is visible (0031), but McGowan does not suggest spanning the entire height is expressly necessary.  Dalea teaches a dispenser that dispenses an article that is second from the bottom (col 9 lines 7-47) and the bottom most article is removed last.  When modifying this with an amount checking hole as taught by McGowan, one of ordinary skill would find it obvious to extend the amount checking hole below the dispensing pattern to provide a clear view of the lower most bowl (Fig. 4); however as the bowls have substantial thickness the amount checking hole need not extend all the way to the bottom wall to provide a view of the lower most bowl, and one of ordinary skill would find it obvious to extend the hole to somewhere in between to allow the fold line between the wall and floor of the box to remain uninterrupted.
Regarding a touch part formed on the side surface part, Petrelli (Fig. 1) teaches an analogous dispensing container having a removable portion 39 that extends into side surfaces 12 of the container, and Petrelli teaches providing a touch part 46 on the side surface part where the surface cutoff line 40 is formed, wherein when the side surface opening is formed, the touch part is cut convexly toward the front surface part 16 from the side surface cutoff line, and forming the side surface cutoff line symmetrically up and down and protruding convexly toward the rear surface part.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dalea using the touch part of Petrelli with the motivation of providing a cutoff area for a user’s finger so a user can easily remove the removable portion, as taught by Petrelli (col 2 lines 48-52).  Regarding a greater radius of curvature in the touch part, Petrelli appears to show this but does not explicitly state it.  A greater curvature on a touch part is the same as an equal curvature or even less curvature touch part only with a slightly different shape.  Applicant has not disclosed that the claimed shape of greater curvature or curves having vertical symmetry solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the prior art.  Use of the claimed curvature is a matter of choice which a person of ordinary skill in the art would have found obvious to create a desired aesthetic absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.
Regarding claim 2, Dalea teaches the front surface cutoff line is formed by punching the front surface part at predetermined intervals (col 6 lines 7-12) in a horizontal direction and provided in a pair that are spaced apart from each other in a vertical direction (Fig. 1).
Regarding claim 3, Dalea teaches a bottom surface part 44 (Fig. 4) which is provided as one of the surfaces forming the main body, disposed on a bottom surface of the main body, and connected to the front surface part through a folding line 44, wherein the front surface cutoff line is spaced a predetermined distance upward from the folding line connected to the bottom surface part (Fig. 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dalea (US 5,425,474) in view of McGowan (US 2007/0152028 A1) in view of Petrelli (US 6,871,778 B2) as applied to claim 1 above, and further in view of Ely (US 2,297,100).  Dalea does not teach a handle.  Ely teaches an analogous upright tubular formed container and teaches providing a handle part 30 (Fig. 1) provided to easily carry the main body, the handle part comprises: a handle hole 29 formed to pass through the side surface (Fig. 1); and a handle string 30 coupled to the handle hole.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dalea with the handle structure of Ely with the motivation of facilitating a user carrying the box.

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dalea (US 5,425,474) in view of McGowan (US 2007/0152028 A1) in view of Petrelli (US 6,871,778 B2) as applied to claim 1 above, and further in view of Roccaforte (US 4,498,619).
Regarding claim 5, Dalea does not teach a handle part.  Roccaforte teaches an analogous tube form box and teaches a top wall structure that forms a handle.  It would have been obvious to one of ordinary skill in the art to further modify the structure of Dalea with the handle structure of Roccaforte with the motivation of providing a handle for easy transport.
Regarding claim 7, Dalea is modified with the handle of Roccaforte, and Roccaforte teaches the handle part is formed by cutting a portion of the main body (at cuts 240; Fig. 3; 0027).
 Regarding claim 8, Dalea is modified with the handle of Roccaforte, and Roccaforte teaches a top surface part (the combined top panels; Fig. 2) which is provided as one of the surfaces forming the main body, disposed on a top surface of the main body (Fig. 6), and connected to the front surface part 48 through a folding line; and a rear surface part 44 which is provided as one of the surfaces forming the main body, disposed on a rear surface of the main body, and connected to the top surface part through a folding line 66, wherein the top surface part comprises a pair of top surface cutoff lines 96, 74, 76 that are punched at predetermined intervals in a direction from the front surface to the rear surface of the main body and spaced apart from each other (Fig. 5), the front surface part comprises a front surface cutoff line 74a and 76a extending from the top surface cutoff lines, the rear surface part comprises a rear surface cutoff line 74a and 76a  (Fig. 12) extending from the top surface cutoff lines, and the handle part is formed by cutting the top surface cutoff line, the front surface cutoff line, and the rear surface cutoff line.


Claims 1-3, 5, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (US 2015/0028087 A1) in view of Brand (US 7,992,765 B3) in view of Petrelli (US 6,871,778 B2) in view of McGowan (US 2007/0152028 A1).
Regarding claims 1 and 11, the examiner interprets ‘surface part’ to refer to a package wall.  For example, a front surface part is a front wall.  Oliveira teaches package box (Fig. 2) and goods dispenser provided with a main body having a storage space in which goods are stored, the package box comprising: a front surface part 61 which is provided as one of surfaces forming the main body and disposed on a front surface of the main body; and a side surface part 25 which is provided as at least one of the surfaces of the main body and disposed on a side surface of the main body so as to be connected to the front surface; and a rear surface part 63 which is provided as one of the surfaces forming the main body and disposed on a rear surface of the main body.  Oliveira teaches a dispenser 129 (0026) but does not teach it is formed in front and side panels, and Oliveira does not teach an amount checking hole.
Regarding the dispenser, Brand teaches an analogous dispensing carrier and teaches providing a dispenser (Fig. 2) in which a front surface cutoff line 133 is formed so that a front surface opening that opens the storage space is provided and in which a side surface cutoff 141 line continued from the front surface cutoff line is formed so that a side surface opening extending from the front opening to the side surface of the main body is provided, wherein an opening through which the goods stored in the storage space are taken out is formed over the front surface part and the side surface part by the front surface opening and the side surface opening, a touch part 165 on the side surface part where the surface cutoff line is formed, wherein when the side surface opening is formed, the touch part is cut convexly toward the front surface part from the side surface cutoff line.  It would have been obvious to one of ordinary skill in the art to modify the structure of Oliveira with the dispenser opening of Brand with the motivation of offering greater access to items being removed.  Brand does not teach a vertically symmetric curvature in the dispenser.  Petrelli teaches an analogous removable dispenser and teaches these shapes.  A greater curvature on a touch part is the same as an equal curvature or even less curvature touch part only with a slightly different shape.  A symmetrically shaped edge of a dispenser similarly offers no additional function.  Applicant has not disclosed that the claimed shape of greater curvature or curves having vertical symmetry solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the shape of the prior art.  Use of the claimed curvature is a matter of choice which a person of ordinary skill in the art would have found obvious to create a desired aesthetic absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 Section IV. B.
Regarding the amount checking hole, McGowan teaches analogous dispensing carton and teaches providing an amount checking hole, called a viewing feature 120, in a side panel 80 (Fig. 4) to allow a user to easily determine the number of articles remaining in the carton (0031), and teaches this viewing feature may extend vertically along substantially the entire height of the side panel so the entire stack of articles is visible (0031).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Oliveira by adding an amount checking hole as taught by McGowan for that purpose.  Oliveira uses the dispensing opening shape of Brand, and Brand illustrates the opening is spaced above the bottom wall (Fig. 7), so an amount checking hole that extends along substantially the entire height of the side panel would result in a lower end of the opening of the remaining amount checking hole is disposed lower than a lower end of the opening, and an upper end of the remaining amount checking hole is disposed higher than an upper end of the opening and lower than an upper end of the one of the side surface part or the rear surface part.   Regarding the lower end of the amount checking hole being higher than a lower end of the one of the side surface part or the rear surface part, McGowan teaches the amount checking hole is to enable a user to view existing contents at a glance and teaches the hole may extend substantially the entire height so that the entire stack of articles is visible (0031), but McGowan does not suggest spanning the entire height is expressly necessary.  Brand teaches a dispenser that dispenses an article that is above the bottom row (col 7 lines 4-16).  When modifying this with an amount checking hole as taught by McGowan, one of ordinary skill would find it obvious to extend the amount checking hole below the dispensing pattern to provide a clear view of the lower most article (Fig. 7); however as the cans have substantial thickness the amount checking hole need not extend all the way to the bottom wall to provide a view of the lower most bowl, and one of ordinary skill would find it obvious to extend the hole to somewhere in between to allow the fold line between the wall and floor of the box to remain uninterrupted.
Regarding claim 2, Oliveira is modified to use the dispenser pattern of Brand, and Brand teaches the front surface cutoff line is formed by punching the front surface part at predetermined intervals in a horizontal direction and provided in a pair that are spaced apart from each other in a vertical direction (col 8 lines 49-67; Fig. 2).
Regarding claim 3, Oliveira teaches a bottom surface part 31 (Fig. 1) which is provided as one of the surfaces forming the main body, disposed on a bottom surface of the main body, and connected to the front surface part through a folding line.  Oliveira is modified to use the dispenser pattern of Brand, and Brand teaches the front surface cutoff line is spaced a predetermined distance upward from the folding line connected to the bottom surface part (Fig. 2).
Regarding claim 5, Oliveira teaches a handle part provided to easily carry the main body (Fig. 3).
Regarding claim 7, Oliveira teaches the handle part is formed by cutting a portion of the main body (0025).
Regarding claim 8, Oliveira teaches a top surface part 123 (Fig. 2) which is provided as one of the surfaces forming the main body, disposed on a top surface of the main body, and connected to the front surface part through a folding line; and a rear surface part which is provided as one of the surfaces forming the main body, disposed on a rear surface of the main body, and connected to the top surface part through a folding line, wherein the top surface part comprises a pair of top surface cutoff lines 93 that are punched at predetermined intervals in a direction from the front surface to the rear surface of the main body and spaced apart from each other, the front surface part comprises a front surface cutoff line extending from the top surface cutoff lines (Fig. 1), the rear surface part comprises a rear surface cutoff line extending from the top surface cutoff lines, and the handle part is formed by cutting the top surface cutoff line, the front surface cutoff line, and the rear surface cutoff line.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira (US 2015/0028087 A1) in view of Brand (US 7,992,765 B3) in view of Petrelli (US 6,871,778 B2) in view of McGowan (US 2007/0152028 A1) as applied to claim 8 above, and further in view of Robins (US 2,662,684).
Regarding claim 9, Oliveira teaches the top surface part comprises a first folding line that is disposed between the pair of top surface cutoff lines (Fig. 2) and folded when the handle part is formed (Fig. 3).  Oliveira does not teach fold lines at either end of the handle.  Robins teaches an analogously formed container with a carry handle and teaches forming a handle where the front surface part 13 comprises a second folding line 20 (Figs. 1 and 4) connecting ends of the pair of front surface cutoff lines to each other, and the rear surface part comprises a third folding line connecting ends of the pair of rear surface cutoff lines to each other (Fig. 5).  Robins teaches providing these and other fold lines throughout the handle allow it to form without causing the surrounding structures to deform and become weaker (col 1 lines 11-30) and it would have been obvious to one of ordinary skill to include fold lines as taught by Robins for that purpose.
Regarding claim 10, Oliveira teaches the front surface cutoff line has a curved shape (0025) in which an end adjacent to the second folding line is curved toward a bottom surface of the main body, and the rear surface cutoff line has a curved shape in which an end adjacent to the third folding line is curved toward the bottom surface of the main body (0025).

Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive.  Applicant argues the amendment overcomes the prior art of record because the prior art of record does not teach the new claim limitations, which are directed at very specific shape features of the dispenser panel.  
This amendment is not fully supported by the specification.  Support for these specifics is entirely derived from the figures.  Drawings can provide support.  The edges having a convex shape and the directions the convex shapes are pointing are supported by the drawings.  The curves having symmetry is a very specific feature of curvature and is not stated in the specification. The figures do appear to show an evenly formed curve, but symmetry is too specific to be supported by these figures.  The examiner does not agree that any figures show the curvature of the touch part is bigger than a curvature of the side surface cutoff line.  It appears to be smaller, and the specification says nothing about this at all.  Accordingly, the examiner applies a new rejection under 35 USC 112(a).
These shapes are known dispense pattern shapes and using them would be obvious to one of ordinary kill in the art.  Petrellie (US 6,871,772 B2) is relied upon to address the new limitations, as Petrellie teaches an analogous dispenser and teaches using a symmetrically shaped convex side cutout using a convex touch part 46.   While not relied upon in the rejection, Smalley (US 7,413,101 B2) is also cited for teaching a dispenser shape that is very similar to the shape illustrated by applicant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 for dispenser and handle containers teaching various shapes relevant to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734